

114 S35 RS: Little Shell Tribe of Chippewa Indians Restoration Act of 2015
U.S. Senate
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 219114th CONGRESS1st SessionS. 35[Report No. 114–139]IN THE SENATE OF THE UNITED STATESJanuary 6, 2015Mr. Tester (for himself and Mr. Daines) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsSeptember 10, 2015Reported by Mr. Barrasso, without amendmentA BILLTo extend the Federal recognition to the Little Shell Tribe of Chippewa Indians of Montana, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Little Shell Tribe of Chippewa Indians Restoration Act of 2015.
 2.FindingsCongress finds that— (1)the Little Shell Tribe of Chippewa Indians is a political successor to signatories of the Pembina Treaty of 1863, under which a large area of land in the State of North Dakota was ceded to the United States;
 (2)the Turtle Mountain Band of Chippewa of North Dakota and the Chippewa-Cree Tribe of the Rocky Boy’s Reservation of Montana, which also are political successors to the signatories of the Pembina Treaty of 1863, have been recognized by the Federal Government as distinct Indian tribes;
 (3)the members of the Little Shell Tribe continue to live in the State of Montana, as their ancestors have for more than 100 years since ceding land in the State of North Dakota as described in paragraph (1);
 (4)in the 1930s and 1940s, the Tribe repeatedly petitioned the Federal Government for reorganization under the Act of June 18, 1934 (25 U.S.C. 461 et seq.) (commonly known as the Indian Reorganization Act);
 (5)Federal agents who visited the Tribe and Commissioner of Indian Affairs John Collier attested to the responsibility of the Federal Government for the Tribe and members of the Tribe, concluding that members of the Tribe are eligible for, and should be provided with, trust land, making the Tribe eligible for reorganization under the Act of June 18, 1934 (25 U.S.C. 461 et seq.) (commonly known as the Indian Reorganization Act);
 (6)due to a lack of Federal appropriations during the Depression, the Bureau of Indian Affairs lacked adequate financial resources to purchase land for the Tribe, and the members of the Tribe were denied the opportunity to reorganize;
 (7)in spite of the failure of the Federal Government to appropriate adequate funding to secure land for the Tribe as required for reorganization under the Act of June 18, 1934 (25 U.S.C. 461 et seq.) (commonly known as the Indian Reorganization Act), the Tribe continued to exist as a separate community, with leaders exhibiting clear political authority;
 (8)the Tribe, together with the Turtle Mountain Band of Chippewa of North Dakota and the Chippewa-Cree Tribe of the Rocky Boy’s Reservation of Montana, filed 2 law suits under the Act of August 13, 1946 (60 Stat. 1049) (commonly known as the Indian Claims Commission Act), to petition for additional compensation for land ceded to the United States under the Pembina Treaty of 1863 and the McCumber Agreement of 1892;
 (9)in 1971 and 1982, pursuant to Acts of Congress, the tribes received awards for the claims described in paragraph (8);
 (10)in 1978, the Tribe submitted to the Bureau of Indian Affairs a petition for Federal recognition, which is still pending as of the date of enactment of this Act; and
 (11)the Federal Government, the State of Montana, and the other federally recognized Indian tribes of the State have had continuous dealings with the recognized political leaders of the Tribe since the 1930s.
 3.DefinitionsIn this Act: (1)MemberThe term member means an individual who is enrolled in the Tribe pursuant to section 7.
 (2)SecretaryThe term Secretary means the Secretary of the Interior.
 (3)TribeThe term Tribe means the Little Shell Tribe of Chippewa Indians of Montana.
			4.Federal recognition
 (a)In generalFederal recognition is extended to the Tribe.
 (b)Effect of Federal lawsExcept as otherwise provided in this Act, all Federal laws (including regulations) of general application to Indians and Indian tribes, including the Act of June 18, 1934 (25 U.S.C. 461 et seq.) (commonly known as the Indian Reorganization Act), shall apply to the Tribe and members.
			5.Federal services and benefits
 (a)In generalBeginning on the date of enactment of this Act, the Tribe and each member shall be eligible for all services and benefits provided by the United States to Indians and federally recognized Indian tribes, without regard to—
 (1)the existence of a reservation for the Tribe; or
 (2)the location of the residence of any member on or near an Indian reservation.
 (b)Service areaFor purposes of the delivery of services and benefits to members, the service area of the Tribe shall be considered to be the area comprised of Blaine, Cascade, Glacier, and Hill Counties in the State of Montana.
			6.Reaffirmation of rights
 (a)In generalNothing in this Act diminishes any right or privilege of the Tribe or any member that existed before the date of enactment of this Act.
 (b)Claims of TribeExcept as otherwise provided in this Act, nothing in this Act alters or affects any legal or equitable claim of the Tribe to enforce any right or privilege reserved by, or granted to, the Tribe that was wrongfully denied to, or taken from, the Tribe before the date of enactment of this Act.
			7.Membership roll
 (a)In generalAs a condition of receiving recognition, services, and benefits pursuant to this Act, the Tribe shall submit to the Secretary, by not later than 18 months after the date of enactment of this Act, a membership roll consisting of the name of each individual enrolled as a member of the Tribe.
 (b)Determination of membershipThe qualifications for inclusion on the membership roll of the Tribe shall be determined in accordance with sections 1 through 3 of article 5 of the constitution of the Tribe dated September 10, 1977 (including amendments to the constitution).
 (c)Maintenance of rollThe Tribe shall maintain the membership roll under this section.
			8.Transfer of land
 (a)HomelandThe Secretary shall acquire, for the benefit of the Tribe, trust title to 200 acres of land within the service area of the Tribe to be used for a tribal land base.
 (b)Additional landThe Secretary may acquire additional land for the benefit of the Tribe pursuant to section 5 of the Act of June 18, 1934 (25 U.S.C. 465) (commonly known as the Indian Reorganization Act).September 10, 2015Reported without amendment